July 7, 1917. The opinion of the Court was delivered by
This is an appeal from an order requiring the plaintiff to amend his complaint, by alleging two separate and distinct causes of action, on the ground that it contains two blended causes of action, one for a breach of contract, and the other for a tort. *Page 426 
The plaintiff very properly contended that the complaint contained only one cause of action, and that it was based on tort.
The references in the complaint to the contract were for the purpose of showing the relation between the parties out of which the tort arose.
Reversed.